Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1 and 79 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 12, 13, 20, 21, 25-27, 30, 74-78, and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertsching et al. (US 2010/0315628) in view .
Regarding claim 1, Mertsching discloses a microscopy system for characterizing at least one particle from a fluid sample (fig. 2; abstract) comprising:
a filter disposed upstream of an outlet (fig. 2, #125; pars. 57, 62, 101); 
a luminaire configured to illuminate the at least one particle (pars. 88, 89) usinq briqht field illumination; and 
an imaging device configured to capture and process images of the illuminated at least one particle as it rests on the filter for characterizing the at least one particle (pars. 88-90).
Mertsching does not explicitly disclose using bright field illumination.
In the same field of endeavor, Fine discloses using bright field illumination (fig. 39, where the image showing the dark particles against a white background corresponds to bright field illumination).
It would have been obvious to one ordinary skill in the art, at the time of the invention, with motivation to modify Mertsching to include the teachings of Fine in order to capture images of living cells.
Mertsching and Fine does not explicitly disclose a vacuum manifold connected to a negative pressure source and configured for fluid communication with the membrane filter, the vacuum manifold comprising a contact element confiqured to contact a bottom surface of the membrane filter to draw liquid through pores of the membrane filter.
In the same field of endeavor, Wainwright discloses a vacuum manifold connected to a negative pressure source and configured for fluid communication with 
It would have been obvious to one ordinary skill in the art, at the time of the invention, with motivation to modify Mertsching and Fine to include the teachings of Wainwright in order to obtain the cells on the upper exposed surface of the porous membrane (Wainwright, par. 99).
Mertsching, Fine, and Wainwright does not explicitly disclose drying the membrane filter and to capture and process images of the particle as it rests on the dry membrane filter.
In the same field of endeavor, Seaver discloses a microscopy system and drying the membrane filter and to capture and process images of the particle as it rests on the dry membrane filter (pars. 42, 47).
It would have been obvious to one ordinary skill in the art, at the time of the invention, with motivation to modify Mertsching and Fine and Wainwright to include the teachings of Seaver in order to reduce the fluorescence quenching rate (Seaver, par. 42).
Regarding claim 2, see teachings of claim 1.  Fine further discloses further comprising:a luminaire configured to illuminate the at least one particle at an angle coplanar with a flat plane of the filter (figs. 1, 25; par. 211).
Regarding claim 3, see teachings of claim 1.  Fine further discloses wherein the luminaire comprises a plurality of illuminating devices (par. 207).
Regarding claim 4, see teachings of claims 1 and 3.  Fine further discloses wherein the plurality of illuminating devices are disposed radially around and directed inwardly towards the filter (pars. 207, 261).
Regarding claim 6, see teachings of claim 1.  Fine further discloses further comprising:a luminaire configured to illuminate the at least one particle by bright field illumination at an oblique anqle (par. 211).
Regarding claim 7, see teachings of claim 1.  Mertsching and Fine further discloses wherein the imaging system is configured to generate a composite image comprising oblique angle illumination and bright field illumination (Mertsching, pars. 88-90; Fine, par. 211).
Regarding claim 8, see teachings of claims 1 and 7.  Mertsching and Fine further discloses wherein the imaging system is configured to characterize a plurality of particles based on a combination of oblique angle illumination and bright field illumination (Mertsching, pars. 88-90, 112; Fine, par. 211).
Regarding claim 9, see teachings of claim 1.  Mertsching further discloses further comprising a well plate having a plurality of wells that each terminate on a filter (fig. 2, #125; pars. 57, 62, 101).
Regarding claim 10, see teachings of claims 1 and 9.  Wainwright further discloses wherein the filter is a membrane (par. 99).
Regarding claim 12, see teachings of claims 1 and 9 and 10.  Wainwright further discloses wherein the membrane surface has a low surface roughness (par. 82).
Regarding claim 13, see teachings of claims 1 and 9.  Mertzching and Fine further discloses wherein the well plate comprises a transparent material (Mertsching, pars. 67, 68).
Regarding claim 20, see teachings of claim 1.  Mertsching further discloses wherein the imaging device is configured to characterize and identify a material type of the at least one particle using a machine learning algorithm (pars. 30, 112).
Regarding claim 21, see teachings of claims 1 and 20.  Mertsching further discloses wherein the machine learning algorithm uses observed features including at least one of size, shape, texture, light scattering intensity and fluorescence of particles to build models (pars. 30, 31).
Regarding claim 25, see teachings of claim 1.  Mertsching and Fine further discloses wherein the imaging device is configured to characterize and identify a material type of the at least one particle as it rests on the filter using fluorescent imaging (Mertsching, pars. 88-90; Fine, pars. 195, 196).
Regarding claim 26, see teachings of claims 1 and 25.  Fine further discloses the fluorescence imaging comprises intrinsic multi-channel based fluorescence (par. 219).
Regarding claim 27, see teachings of claims 1 and 25.  Fine further discloses wherein the fluorescence imaging comprises labeled multi-channel based fluorescence (pars. 55, 164, 185, 186, where florescent dye is used to label).
Regarding claim 30, see teachings of claim 1.  Fine further discloses wherein the imaging device is configured to take a plurality of images at a plurality of heights above the filter (pars. 299 and 300).
Regarding claim 74, see teachings of claims 1 and 25.  Fine further discloses wherein the fluorescence imaging comprises UV fluorescence (par. 317).
Regarding claim 75, see teachings of claim 1.  Wainwright further discloses wherein the filter is a membrane comprising a material to increase a signal to noise ratio of the imaged at least one particle (par. 248).
Regarding claim 76, see teachings of claims 1 and 75.  Wainwright further discloses wherein the material is a thin metallic layer coating (par. 86).
Regarding claim 77, see teachings of claims 1 and 75 and 76.  Wainwright further discloses wherein the thin metallic layer coating comprises one of gold, chromium or aluminum (par. 201).
Regarding claim 78, see teachings of claims 1 and 25.  Fine further discloses wherein the imaging device is configured to distinguish proteinaceous and non-proteinaceous particles via fluorescence (pars. 42, 55, 252-254, 317).
Regarding claim 81, see teachings of claim 1.  Wainwright further discloses wherein the contact element comprises a wicking material (figs. 11A, 13-16).

Claim(s) 28, 29, 35, 79, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertsching and Fine and Wainwright and Seaver, and further in view of Weissleder et al. (US 2016/0202163).
Regarding claim 28, see teachings of claim 1.  Mertsching and Fine and Wainwright and Seaver does not explicitly disclose wherein the imaging device is configured to image the filter both before and after the at least one particle is captured on the filter.

It would have been obvious to one ordinary skill in the art, at the time of the invention, with motivation to modify Mertsching and Fine and Wainwright and Seaver to include the teachings of Weissleder in order to compare the images (Weissleder, par. 177).
Regarding claim 29, see teachings of claims 1 and 28.  Weissleder further discloses wherein the before and after images are processed together using algorithms that processes them to find differences (par. 177).  Fine also discloses processing the images, which are taken at different times, together (par. 299, 300).
Regarding claim 35, see teachings of claims 1 and 28.  Weissleder further discloses wherein the before and after images are mathematically registered (par. 177).  Fine also discloses processing the images, which are taken at different times, together (par. 299, 300, processing the images obviously involve mathematically registering them).
Regarding claim 79, the claim limitations are interpreted and rejected for the same reason as set forth in claims 1, 28, 29, and 35 (see teachings of claims 1, 28, 29, and 35).  
Regarding claim 80, the claim limitations are interpreted and rejected for the same reason as set forth in claim 81 (see teachings of claim 81).  

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486